Attachment to Advisory
Response to Arguments
Applicant's arguments filed 04 January 2022 have been fully considered but they are not persuasive. Lacking distinction to features defining the position misalignment and the wide range to its thickness relative to the exterior body defining the position misalignment, KWON teaching a stepped battery having a battery case including a first case member having an opening and a receiving part for receiving the electrode assembly, and a second case member to seal shut the opening of the first case member, it is not unreasonable to conclude there being some space between the ends and edges of the electrode assembly and the interior of the battery case (see [0028-0033]. Further, KWON teaches additionally having an electrolyte injection hole so that the electrode assembly is impregnated with electrolyte after the electrode assembly is received in the receiving part and teaches the battery case having a thickness of 0.1 mm to 1 mm. As the range is broad in the instant claims to include the “position misalignment” being 1.5 times the thickness of the exterior body, the Examiner retains that it is not unreasonable to conclude there being at least 1.5 mm of space (if thickness is 1 mm and the range includes, 1.5 times the thickness, then: (1 mm)x(1.5) = 1.5 mm) between the stepped portion of the upper portion of the electrode assembly and battery case interior to accommodate the insertion of the electrode assembly into the receiving part and the distribution of the electrolyte impregnating the electrode assembly after insertion.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 November 2021 was filed after the mailing date of the final Office action on 13 October 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723